Citation Nr: 9912088	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  93-01 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a right ankle injury.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a left jaw disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from January 1943 
to December 1945.  

This matter was before the Board of Veterans' Appeals (Board) 
in October 1994 when it was remanded for additional 
development.


FINDINGS OF FACT

1.  By a February 1977 rating action, the RO denied service 
connection for residuals of a right ankle injury and service 
connection for a left jaw disability.  

2.  The veteran was notified of the February 1977 rating 
action in the following month.  

3.  The veteran did not express, within one year of 
notification of the February 1977 decision, disagreement with 
either denial of service connection.  

4.  The evidence received since the February 1977 rating 
action is not so significant that it must be considered in 
order to fairly decide the merits of either claim of service 
connection.  


CONCLUSIONS OF LAW

1.  The decision of the RO in February 1977 which denied 
service connection for residuals of a right ankle injury and 
a left jaw disability is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 19.118 (1976); 38 C.F.R. §§ 20.302, 
20.1103 (1998).  

2.  Since the RO's February 1977 decision, new and material 
evidence has not been received; the claim of entitlement to 
service connection for residuals of a right ankle injury or 
left jaw disability is not reopened.  38 U.S.C.A. §§ 1110, 
5108 (West 1991); 38 C.F.R. §§ 3.156(a), 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Ankle

In March 1975, the RO informed the veteran that the available 
records did not show that he had received treatment for a 
right ankle disability during military service.  The RO 
specifically cited the veteran's discharge examination which 
failed to show any right ankle disability.  Additionally, the 
RO informed the veteran that no further action would be taken 
on his claim unless he submitted evidence to show that a 
right ankle disability was incurred in or aggravated by his 
military service, and that such a disorder continued to 
exist.  

Thereafter, in a September 1976 statement, the veteran 
discussed an in-service right ankle injury which he had 
sustained during combat.  In a February 1977 rating action, 
the RO considered the veteran's contentions, as well as 
service and post-service medical records.  

The service medical records are negative for complaints of, 
treatment for, or findings of a right ankle disability.  In 
particular, the separation examination, which was conducted 
in December 1945, demonstrated that the veteran had no 
musculoskeletal defects. 

A VA examination report prepared in February 1947 does not 
refer to the veteran's right ankle (including any complaints, 
findings, or diagnoses of a right ankle disability).  
Thereafter, in February 1976, the veteran sought treatment 
for complaints of right ankle swelling and pain.  Multiple 
evaluations completed during that month demonstrated ankle 
edema.  The etiology of this problem was unknown.  At a VA 
examination conducted in January 1977, the veteran reported 
that his ankles were crushed in a 1944 bomb blast.  The 
examiner diagnosed, in pertinent part, a mild residual injury 
of the right ankle.  

By the February 1977 rating action, the RO determined that 
the evidence of record did not demonstrate that the veteran 
had a right ankle disability as a result of his active 
military service.  Consequently, the RO denied service 
connection for residuals of a right ankle injury.  In the 
following month, the RO notified the veteran that his claim 
of service connection had been denied.  However, the veteran 
did not express, within one year of notification of the 
decision, his disagreement with the denial.  Consequently, 
the February 1977 decision became final.  38 C.F.R. § 19.118 
(1976).  

At this point, it should be noted that, when "new and 
material" evidence is presented or secured with respect to a 
claim which has been previously disallowed, the claim will be 
reopened, and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  (The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Stanton v. Brown, 5 Vet.App. 563, 566 (1993).)  

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Manio v. Derwinski, 1 Vet.App. 140, 145 (1991); 
Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) 
(en banc); Winters v. West, No. 97-2180 (U.S. Vet. App. Feb. 
17, 1999) (en banc).  First, the Board must determine whether 
the evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Colvin v. 
Derwinski, 1 Vet.App. 171, 174 (1991).  "New evidence" is 
evidence that is not "merely cumulative" of other evidence 
of record.  Id.  The Court has also explained that evidence 
is "material" where it bears directly or substantially on 
the specific matter and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998).  Secondly, if the Board determines that the evidence 
is "new and material," it must reopen the claim and 
determine whether it is well grounded.  Winters, supra.   And 
lastly, if the claim is well grounded, VA must evaluate the 
merits of the claim after ensuring that the duty to assist 
has been fulfilled.  Id.  

The Court has held that VA is required to review all of the 
evidence submitted by a claimant since the last time that the 
claim was finally disallowed on any basis, not just since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet.App. 273 (1996).  Therefore, in adjudicating 
the veteran's petition to reopen his claim of service 
connection for residuals of a right ankle injury, the Board 
must consider all of the evidence submitted since the 
February 1977 rating action, at least as to whether it 
constitutes new and material evidence.  In deciding the issue 
of whether the additional evidence submitted is new and 
material, the credibility of the evidence must be presumed.  
Justus v. Principi, 3 Vet.App. 510, 512-513 (1992).  

According to applicable laws and regulations, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998).  

In this case, following the February 1977 rating action, the 
veteran continued to assert that he sustained an injury to 
his right ankle as a result of a bomb blast during his active 
military duty.  Service records indicate that the veteran 
sustained multiple wounds in 1943 and that the causative 
agent was a flying object.  No more specific information has 
been received.  

Medical evidence received since the February 1977 denial 
includes outpatient treatment records dated in July and 
August 1990 which reflect treatment for mild varicose veins 
of the right leg.  An examiner concluded that the veteran had 
mild paresthesia either secondary to a previous laminectomy 
or to peripheral vascular disease.  In May 1992, the veteran 
sought treatment for complaints of a cold feeling, and 
occasionally a "pins and needles" sensation in his right 
lower extremity.  

According to a report of a January 1995 VA joints 
examination, the veteran reported that he had injured his 
right ankle during service, that he had had no treatment of 
his right ankle, and that he had experienced numbness in his 
right lateral lower extremity following a 1977 laminectomy.  
X-rays taken of the veteran's right ankle showed 
osteoarthritis, but no fracture or dislocation of the joint.  

At a March 1996 VA joints examination, the veteran reported 
experiencing weakness and excruciating pain in his ankle.  He 
also described numbness in his right lower extremity, as well 
as difficulty walking.  Physical examination demonstrated 
varicose veins of the right leg, swelling of the right ankle, 
and discoloration (dermatitis) of the right ankle.  The 
examiner noted that X-rays of the veteran's right ankle were 
planned.  Osteoarthritis was diagnosed.  X-rays taken of the 
veteran's right ankle showed no change from the prior study 
of January 1995.  Additionally, the radiologist reviewing the 
films in March 1996 explained that the films showed a tiny 
calcification at the inferior aspect of the medial malleolus 
which "may be secondary to prior trauma of the deltoid 
ligament."  Magnetic resonance imaging (MRI) completed on 
the veteran's right ankle showed normal tendons, tiny 
effusion in the tibiotalaris and intertarsal joints, 
subchondral cysts of the calcaneus and talus, normal Achilles 
tendon, and varicose veins.  

One year later, in March 1997, the veteran underwent another 
VA joints examination by the same examiner who had conducted 
the March 1996 VA joints evaluation.  At this subsequent 
examination, the examiner noted the veteran's continued 
reports of an in-service injury to his right ankle as well as 
his current symptoms of chronic pain and numbness in his 
right leg and the need for an ankle corset.  Physical 
examination revealed the presence of discoloration of the 
right leg with venous dilations.  Additionally, noting the 
veteran's history of trauma in World War II and his obesity, 
the examiner expressed his opinion that "[t]here is no 
evidence to link [the] present findings in [the veteran's] 
ankle joint to [his] past history of trauma in service."  

Based upon the veteran's complaints of weakness in his right 
leg, he underwent neurological testing in October 1997.  
Findings from electromyographic testing completed at that 
time were compatible with multiple level lumbar radiculopathy 
and sensory motor polyneuropathy.  

The veteran's assertions that he sustained a right ankle 
disability as a result of in-service combat injury are 
cumulative of those contentions that he made at the time of 
the prior final decision in February 1977.  Moreover, the 
medical records received since the February 1977 simply 
reflect treatment for, and examination of, mild varicose 
veins of the right leg, mild paresthesia of the right lower 
extremity which was either secondary to a previous 
laminectomy or to peripheral vascular disease, and 
osteoarthritis.  There is no competent evidence associating a 
right ankle disability to the veteran's active military duty 
or to continued symptoms since service.  In this regard, the 
Board notes that the Court has specifically stated that 
additional evidence, which consists of records of 
post-service treatment that do not indicate in any way that a 
condition is related to service, is not new and material.  
Cox, 5 Vet.App. at 99.  

The Board notes that the radiologist reviewing the X-rays 
taken of the veteran's right ankle in March 1996 explained 
that the films showed a tiny calcification at the inferior 
aspect of the medial malleolus which "may be secondary to 
prior trauma of the deltoid ligament."  Importantly, 
however, this report does not specifically associate the 
veteran's right ankle disability to his active military duty, 
or to continued symptoms since service.  Indeed, it tends to 
show nothing more than was shown at the January 1977 VA 
examination where there was an indication that the veteran 
experienced injury residuals.

In short, the additional evidence received since the RO's 
February 1977 denial tends to prove nothing more favorable to 
the veteran's claim than was already proved by evidence 
previously of record.  Consequently, the newly submitted 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  § 3.156(a).  
The additional evidence, therefore, cannot be considered new 
and material in light of the applicable law, regulations, and 
Court decisions, and does not provide the required 
evidentiary basis to reopen the veteran's claim of service 
connection for residuals of a right leg injury.  

The Board does not have jurisdiction to act absent the 
presentation of new and material evidence.  Butler v. Brown, 
9 Vet.App. 167 (1996).  Even consideration of whether a claim 
is well grounded is not required.  Id.  

II.  Left Jaw Disability

Review of the claims folder reveals that, by a March 1947 
rating action, the RO granted service connection for 
treatment purposes for teeth #8-30 as incurred in service and 
for tooth #31 as aggravated by service.  On the same day, the 
RO advised the veteran that service connection had been 
established for certain dental conditions.  

Thereafter, in March 1975, the RO informed the veteran that 
the available records did not show that he had received 
treatment for his jaw during military service.  The RO 
specifically cited the veteran's discharge examination which 
failed to note any jaw condition.  Additionally, the RO 
informed the veteran that no further action would be taken on 
his claim unless he submitted evidence to show that a jaw 
disability was incurred in or aggravated by his military 
service, and that such a disorder continued to exist.  

Subsequently, in September 1976, the veteran asserted that he 
injured his jaw during service when a gun stay accidentally 
snapped back and hit him on his jaw.  In the February 1977 
rating action, the RO considered the veteran's contentions, 
as well as service and post-service medical records. 

The service medical records reflect a three-day 
hospitalization in November 1944 for an injury sustained to 
his jaw.  On admission, the veteran reported that a gun stay 
had snapped back and hit him under his jaw.  His left pupil 
was slightly dilated for approximately four hours but then 
returned to normal.  A possible fracture of his left lower 
jaw was suspected.  At discharge two days later, no 
neurological abnormalities were shown.  The final diagnosis 
was a mild contusion to the submaxillary area.  The December 
1945 separation examination demonstrated that the veteran had 
no mouth or gum abnormalities.  The report of this evaluation 
provided no reference to the veteran's jaw.  

The February 1947 VA examination did not refer to the 
veteran's jaw (including any complaints, findings, or 
diagnoses of a jaw disability).  A private medical report 
dated in the following month reflected dental treatment.  

Subsequently, the February 1976 VA examination indicated that 
the veteran had a partial denture.  At the January 1977 VA 
examination, the veteran reiterated that he had sustained an 
injury to his jaw (a possible fracture to his left mandible) 
when a gun stay snapped back and "knocked . . . [him] out."  
He also described "off and on" left-sided headaches.  
Neurological evaluation was normal.  Further clinical 
examination was essentially negative.  The examiner noted 
that the veteran's only complaint was an absence of posterior 
teeth, which the examiner described as being unrelated to the 
alleged trauma.  The examiner did not diagnose a disability 
resulting from in-service injury to the veteran's jaw.  

By the February 1977 rating action, the RO determined that 
the evidence of record demonstrated that the veteran had 
incurred a contusion of his left jaw during his active 
military service and that this injury was acute and 
transitory.  No residuals of this in-service contusion were 
shown.  Consequently, the RO denied service connection for a 
left jaw disability.  In the following month, the RO notified 
the veteran that his claim of service connection had been 
denied.  The veteran did not express, within one year of 
notification of the decision, his disagreement with the 
denial.  38 C.F.R. § 19.118 (1976).  Consequently, the 
February 1977 decision became final.  38 U.S.C.A. § 7105(c) 
(West 1991).  

As the Board noted above, when "new and material" evidence 
is presented or secured with respect to a claim which has 
been disallowed, the claim will be reopened, and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998). 

Following the February 1977 rating action, the veteran 
continued to assert that he had a disability as a result of 
an in-service injury to his jaw.  In support of this 
contention, the veteran submitted copies of his service 
medical records which indicate that, in November 1944, he 
sustained a mild contusion to his submaxillary area.  

Medical evidence received since the February 1977 denial 
indicates that, between September and October 1991, the 
veteran sought treatment for a toothache (involving his front 
lower tooth).  An infection was suspected.  

A report of a January 1995 VA dental examination shows that 
the veteran reported that he had sustained a left mandible 
fracture with loss of two teeth during combat in 1944.  
Examination demonstrated normal soft tissues, normal lateral 
jaw and "excussive" movements, normal degrees of opening, 
and no temporomandibular joint (TMJ) disturbance.  The 
examiner noted that the veteran was completely edentulous 
with no dentures present.  X-rays showed no negative 
pathology.  The examiner diagnosed no residual problems.  

In March 1996, the veteran was afforded a second VA dental 
examination by the same examiner who had conducted the 
January 1995 one.  At this second evaluation, the veteran 
reported that, in combat in 1943, he had sustained a left 
mandible fracture, that he did not receive adequate treatment 
at the time due to the combat conditions, and that two teeth 
were extracted after the hostilities ceased.  Additionally, 
the veteran noted that he had lost all of his remaining teeth 
over the previous 50 years.  The examiner noted that the 
veteran was totally edentulous and did not wear the full 
dentures which were made for him twelve years earlier.  
Examination demonstrated soft tissues, TMJ movements, and 
lateral "ex" movements, all of which were within normal 
limits.  The examiner stated that "there is no way of 
ascertaining the causative agent for the loss of all his 
teeth over the past 50 years."  

One year later, in March 1997, this same examiner again 
evaluated the veteran's dental condition.  At this third 
examination, the veteran reported that he fractured the left 
side of his jaw during combat in 1944.  Additionally, the 
veteran complained of left ear aches, left-sided headaches, 
and sore gums.  The examiner noted that the veteran was 
completely edentulous, that his TMJ and soft tissues were 
within normal limits, and that there was no evidence of a 
mandible fracture (occurring "53 years ago").  In 
conclusion, the examiner noted the veteran's edentulous 
condition and expressed his opinion that there was no 
evidence of sequelae from his 1944 mandible fracture.  

As with the right ankle claim, the veteran's assertions that 
he experiences a jaw disability as a result of in-service 
injury are the same as those he made at the time of the prior 
final decision in February 1977.  Moreover, the medical 
records received since the February 1977 do not provide any 
competent evidence of a disability resulting from the 
in-service injury to the veteran's jaw.  Although the 
examiner who evaluated the veteran's dental condition at 
recent VA examinations stated in March 1996 that "there is 
no way of ascertaining the causative agent for the loss of 
all . . . [of the veteran's] teeth over the past 50 years," 
this examiner had specifically expressed his opinion in 
January 1995 that the veteran had "no residual problems."  
Furthermore, in March 1997, this same examiner again 
specifically expressed his opinion that there was no evidence 
of sequelae from the veteran's 1944 mandible fracture.  

The Board's analysis is the same as that provided with 
respect to the ankle claim.  The evidence received since the 
RO's February 1977 denial tends to provide no more proof 
favorable to the veteran's claim than was available 
previously.  Consequently, this evidence is not new and 
material.  See 38 C.F.R. § 3.156(a).  

As note above, the Board does not have jurisdiction to act 
absent the presentation of new and material evidence.  Butler 
v. Brown, 9 Vet.App. 167 (1996).  Even consideration of 
whether the claim is well grounded is not required.  Id.  


ORDER

The petition to reopen a claim of service connection for 
residuals of a right ankle injury is denied.  

The petition to reopen a claim of service connection for a 
left jaw disability is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

